                        Case 3:20-bk-02387-JAF           Doc 5-1       Filed 08/12/20        Page 1 of 30




                                      UNITED STATES BANKRUPTCY COURT
                                         MIDDLE DISTRICT OF FLORIDA
                                           JACKSONVILLE DIVISION
                                              www.flmb.uscourts.gov


        In re:                                                       Chapter 11

        STEIN MART, INC.1                                            Case No. 20-2387

        STEIN MART BUYING CORP.                                      Case No. 20-2388

        STEIN MART HOLDING CORP.,                                    Case No. 20-2389

                           Debtors.                                  Joint Administration Requested


                          DEBTORS’ CHAPTER 11 CASE MANAGEMENT SUMMARY

                    Stein Mart, Inc. (“SM”), Stein Mart Buying Corp. (“SMB”) and Stein Mart Holding

        Corp. (“SMHC” and together with SM and SMB, the “Debtors” or the “Company”), as Debtors

        and Debtors-in-Possession, submit this Chapter 11 Case Management Summary pursuant to

        Local Rule 2081-1(b).

                                                         Introduction

                    Headquartered in Jacksonville, Florida, the Company is a national specialty off-price

        retailer offering designer and name-brand fashion apparel, home décor, accessories and shoes at

        discount prices. The Company operates 281 stores, primarily in the Southeast, Texas, Arizona

        and California and an Ecommerce retail site. The Company has historically (prior to COVID-19)

        employed approximately 9,000 employees (equivalent to approximately 5,000 40-hour

        employees). As of the Petition Date, the Company employed approximately 7,950 employees.




                    1
                  The tax identification numbers of the Debtors are as follows: Stein Mart, Inc. 6198; Stein Mart Buying
        Corp. 1114; and Stein Mart Holding Corp. 0492. The address of the Debtors’ principal offices: 1200 Riverplace Blvd.,
        Jacksonville, FL 32207. The Debtors’ claims agent maintains a website, https://cases.stretto.com/SteinMart, which
        provides copies of the Debtors’ first day pleadings and other information related to the case.


4851-1563-1045.12
                       Case 3:20-bk-02387-JAF          Doc 5-1    Filed 08/12/20     Page 2 of 30




        The Company filed periodic and annual reports with the Securities and Exchange Commission

        (SEC) and its common stock is traded on the Nasdaq Capital Market under the symbol “SMRT”.

                    The retail industry has generally experienced difficult business conditions during the past

        several years. In general, retailers have experience decreased store traffic and have lost market

        share to fast-growing e-commerce retailers. The declines in store traffic have been especially

        pertinent for apparel and accessories retailers, such as the Company, which have also

        experienced lower operating margins as a result. From 2016 through the present, the Company’s

        sales generally declined and the Company faced the difficult task of growing sales while

        significantly reducing expenses in a difficult retail environment.

                    In March 2020, the World Health Organization declared the outbreak of the coronavirus

        (“COVID-19”) as a global pandemic, which continues to spread throughout the United States. In

        response to the COVID-19 pandemic, as of the end of the business day on March 18, 2020, the

        Company temporarily closed all of its stores and supply chain operations. The Company started

        reopening stores in late April, 2020 and its supply chain operations restarted in late May. The

        Covid-19 pandemic has exacerbated an already difficult retail environment for the Company and

        has had, and continues to have, a negative impact on the Company’s operations and financial

        results and the Company’s revenues, liquidity, results of operations and cash flows, and its

        ability to pay vendors and landlords according to standard terms, have been materially, adversely

        impacted. Following the reopening of the stores, revenues and store customer traffic was

        initially positive, but were substantially below pre-shutdown levels. However, during July 2020,

        the resurgence of COVID-19 cases in the Southeast, Texas, Arizona and California, where the

        majority of the Company’s stores are located, again materially, adversely impacted the

        Company’s revenues, liquidity, results of operations and cash flows. As a result of the second



                                                             2
4851-1563-1045.12
                       Case 3:20-bk-02387-JAF       Doc 5-1    Filed 08/12/20      Page 3 of 30




        decline in customer traffic and sales resulting from the COVID-19 resurgence, the Company

        projects insufficient liquidity to continue operating as going concern in the ordinary course of

        business.

                    Prior to the COVID-19 pandemic, in January 2020, the Company entered into a merger

        agreement with Kingswood Capital Management, LLC (“Kingswood”) and an entity managed by

        Jay Stein, Chairman of the Company. Under the merger agreement, the stockholders of the

        Company would have received $0.90 in cash for each share of common stock owned. However,

        on April 16, 2020, the Merger Agreement was terminated prior to closing because the COVID-

        19 pandemic forced the Company to close all of its stores and the Company was unable to satisfy

        the minimum liquidity closing condition in the merger agreement. The Company has

        subsequently engaged in discussions with Kingswood regarding sale of the Company as a going-

        concern in recent months pursuant to a bankruptcy sale; however, a transaction presently appears

        unlikely given the COVID-19 resurgence.

                    The Company believes the immediate liquidation of the Company’s assets by a

        professional liquidation advisor under the supervision of the Bankruptcy Court is the best

        strategy to maximize value for the benefit of creditors. The Company’s current best estimate is

        that the liquidation of inventory, equipment, fixtures, leases, intellectual property and similar

        assets will produce a gross recovery in the range of approximately $250 million, which is likely

        to be sufficient to pay the cost of the liquidation process and Chapter 11 administrative expenses

        and repay the secured creditors but unlikely to produce any meaningful funds for other creditors.

        Accurate financial projections are very difficult in the current COVID retail environment.

                                         1. Description of Debtors’ Business

                    SM owns all the stock of SMB and SMHC. The Debtors operate as a single business

        unit.

                                                          3
4851-1563-1045.12
                        Case 3:20-bk-02387-JAF       Doc 5-1     Filed 08/12/20    Page 4 of 30




        Business Strategy

                    The Company’s business strategy includes:

                          Having a desirable, current season assortment of designer, brand-name, exclusive

                           and proprietary fashion apparel, accessories and home decor merchandise,

                          Sourcing a wide range of key brands and maintaining strong partnerships with the

                           vendors representing those brands,

                          Offering everyday low prices on fashion merchandise through buying

                           methodologies and low-cost operations,

                          Attracting repeat and new customers through marketing and advertising programs,

                          Having an attractive store appearance, appealing merchandise presentation and

                           on-demand customer service, like a specialty store,

                          Maintaining current locations in regional, community and neighborhood shopping

                           centers serving a more affluent customer, and

                          Building and growing Ecommerce business.

        Target Customer

                    The Company’s target customer is a woman who is both style conscious and value

        seeking. She is typically married and college educated. She may be multi-cultural, works at

        least part-time in a professional position and has above-average household income.

        Merchandising, Purchasing and Pricing

                    The Company’s fashion assortment is driven primarily by seasonal fashion trends and a

        focus on name brand and designer merchandise, complemented by a select program of private

        label and proprietary/exclusive merchandise.




                                                            4
4851-1563-1045.12
                       Case 3:20-bk-02387-JAF         Doc 5-1    Filed 08/12/20      Page 5 of 30




                    The Company’s merchants purchase products from approximately 900 vendors. The

        Company buys a majority of its merchandise at the same time and from many of the same

        manufacturers as traditional department/specialty stores; however, the Company generally does

        not require the same level of front and back-end vendor concessions, such as advertising

        allowances, return privileges and markdown allowances, which are common and significant in

        the department store industry.

                    The Company’s shoe department and vintage luxury handbag, fragrance and fine jewelry

        inventory are exclusively supplied and owned by DSW, Inc., LXRandCo, Inc., Scents of Worth

        and Unique Designs, respectively. Their buyers determine each season’s fashion for the

        Company’s shoe, handbag, fragrance and fine jewelry assortments, respectively. The Company

        receives commissions from the sales of these licensed departments.

                    The following table sets forth the percentage of sales by major merchandise category,

        including shoe department sales, for the fiscal years indicated:

                                                                              2019               2018
          Women’s apparel                                                           49 %              48 %
          Men’s                                                                     18 %              19 %
          Home                                                                      10 %              10 %
          Accessories                                                                9%                9%
          Shoes                                                                      9%                9%
          Other                                                                      5%                5%
             Total                                                                 100 %             100 %

        Locations and Store Appearance

                    Most store locations are in neighborhoods, community and regional shopping centers

        frequented by a more affluent customer. The optimal co-tenants within these shopping centers

        cater to a similar target customer and include highly-frequented retail formats such as other apparel

        retailers, higher-end grocers and restaurants. All Stein Mart locations, including the corporate




                                                            5
4851-1563-1045.12
                       Case 3:20-bk-02387-JAF         Doc 5-1     Filed 08/12/20    Page 6 of 30




        headquarters and distribution centers, are leased. The typical store is approximately 34,000 gross

        square feet.

        Ecommerce Capabilities

                    The Company sells merchandise offerings on the Company’s website,

        www.steinmart.com. The Company’s site offerings include many of the same products offered

        in stores, as well as exclusive online products that have greatly expanded as a result of expanded

        assortments and drop shipments from select vendors. The Company’s site orders can be shipped

        from its dedicated warehouse, its stores, or, in some cases, directly from vendors.

                    Another option the Company’s site offers is buy online, pick up in store service. In

        stores, the Company has “endless aisle” mobile technology to assist customers in locating

        merchandise across the enterprise and then placing an online order.

                    The Company’s Ecommerce software and warehouse distribution are managed by two

        third-party providers.

        Loyalty Program

                    The Company has a customer loyalty program called SMart Rewards which allows Stein

        Mart credit cardholders to earn 2 points for every $1 spent at Stein Mart, and Elite cardholders

        ($500 annual spend) earn 4 points for every $1 spent. All cardholders receive a $5 reward,

        called Stein Mart SMart Cash, for every 500 points earned.

                    The Company has both a co-branded MasterCard and Private Label Credit Card available

        for customers based on credit approvals. All Stein Mart credit cardholders participate in SMart

        Rewards loyalty program. While the primary purpose of offering credit cards is to increase

        customer loyalty and drive sales, the Company also receives credit card revenue through a

        program agreement with its business partner, Synchrony Bank (“Synchrony”).



                                                            6
4851-1563-1045.12
                       Case 3:20-bk-02387-JAF         Doc 5-1    Filed 08/12/20     Page 7 of 30




                    The credit cards are issued by Synchrony. Synchrony bears all credit risk associated with

        the cards and provides the Company certain direct financial benefits based on sales on the cards

        and other factors.

        Distribution

                    The Company’s logistics network consists of consolidation centers (“CCs”) located in the

        Atlanta, Los Angeles and New Jersey areas, and store distribution centers (“SDCs”) located in

        the Atlanta, Dallas and Los Angeles areas. Approximately 55 percent of the vendor shipments

        are aggregated at the CCs and then shipped to the SDCs with the remaining 45 percent moving

        directly from vendors to SDCs. The SDCs receive, check and prepare the merchandise to ensure

        it is floor ready for the stores. The SDCs are automated and virtually all of the vendors are

        electronic data interchange capable so the Company is able to cross-dock a high percentage of

        receipts. Store deliveries are made by contract carriers once or twice a week, depending on

        location, store volume and the time of year. The New Jersey CC is owned and operated by a

        third-party logistics provider.

        Employees

                    As of February 1, 2020, the Company’s workforce consisted of approximately 9,000

        employees (equivalent to approximately 5,000 40-hour employees). Each store employs an

        average of 30 persons. The number of employees fluctuates during the year based on the selling

        season. In March 2020, the Company furloughed most store associates and a significant number

        of associates in its supply chain network and corporate offices due to the COVID-19 pandemic.

        As the Company’s offices and stores have reopened, most corporate employees have returned

        from furlough; however, a significant number of store and supply chain employees remain on

        furlough. As of August 1, 2020, the Company’s workforce consisted of approximately 7,950



                                                            7
4851-1563-1045.12
                       Case 3:20-bk-02387-JAF          Doc 5-1     Filed 08/12/20      Page 8 of 30




        employees (equivalent to approximately 3,334 40-hour employees), with approximately 2,950

        furloughed. The Company had reduced the number of corporate and store employees following

        the reopening of the stores as part of an overall effort to reduce expenses and improve

        profitability.

                    The Company has no employees subject to collective bargaining agreements.

                    Seasonality

                    The business is seasonal in nature. Sales and profitability are historically higher in the

        first and fourth quarters of the fiscal year, which include the spring and holiday seasons.

                    Trademarks

                    The Company owns the federally registered trademark Stein Mart®, together with a

        number of other marks used in conjunction with the private label merchandise program. The

        Company believes that the trademarks are important, but, with the exception of Stein Mart®, not

        critical to the merchandising strategy.

                    POPS Initiative

                    Beginning in January 2019, management, under the supervision of the Special Committee

        of the Board of Directors, began working on an initiative to transform the Company’s core

        business model, grow sales volume and increase gross margin by adapting lessons learned from

        mass off-price retailers. Known as “POPS,” for Path to Off-Price Success, the initiative included

        substantial changes in store design and layout, advertising strategy and pricing and discounting

        practices. The Company tested the new business model in the Richmond and Detroit stores.

        Based on the preliminary success of the test, the Company planned to roll-out the new model to

        one-third of the Company stores in early 2020. However, the initiative was put on hold once the

        Company signed the Merger Agreement with Kingswood.



                                                              8
4851-1563-1045.12
                       Case 3:20-bk-02387-JAF              Doc 5-1      Filed 08/12/20       Page 9 of 30




                    Statement of Operations

                    The Company’s Consolidated Statement of Operations (unaudited; in thousands)

        comparing the first quarter of 2020 with 2019 is set forth below:


                                                                                     13 Weeks Ended        13 Weeks Ended
                                                                                       May 2, 2020           May 4, 2019
          Net sales                                                             $         134,273      $        314,157
          Other revenue                                                                     3,909                 5,225
              Total revenue                                                               138,182               319,382
          Cost of merchandise sold                                                        144,308               226,698
            Selling, general and administrative expenses                                   68,325                86,136
              Operating (loss) income                                                     (74,451)                6,548
          Interest expense, net                                                             2,077                 2,526
              (Loss) income before income taxes                                           (76,528)                4,022
          Income tax (benefit) expense                                                    (10,811)                   53
              Net (loss) income                                                 $         (65,717)     $          3,969



        Cash Flow

        The Company’s Consolidated Statement of Cash Flows (unaudited; in thousands) comparing the
        first quarter of 2020 with 2019 is set forth below:
                                                                                     13 Weeks Ended         13 We Ended
                                                                                       May 2, 2020          May 4, 2019
          Cash flows from operating activities:
           Net (loss) income                                                     $         (65,717)    $           3,969
           Adjustments to reconcile net (loss) income to net cash (used in)
             provided by operating activities:
           Depreciation and amortization                                                     6,884                 7,338
           Share-based compensation                                                            155                   730
           Store closing benefits                                                              (40)                   (8)
           Impairment of property and other assets                                          10,300                    —
           Loss on disposal of property and equipment                                            1                     1
           Changes in assets and liabilities:
             Inventories                                                                   (17,500)              (18,397)
             Prepaid expenses and other current assets                                      (4,689)               (4,311)
             Other assets                                                                    2,822                  (847)
             Accounts payable                                                               17,079                24,951
             Accrued expenses and other current liabilities                                (13,412)                6,244
             Operating lease assets and liabilities, net                                     4,896                (2,091)
             Other liabilities                                                              (1,445)               (2,396)
               Net cash (used in) provided by operating activities                         (60,666)               15,183
          Cash flows from investing activities:
           Net acquisition of property and equipment                                         (1,836)              (1,679)
             Net cash used in investing activities                                           (1,836)              (1,679)
          Cash flows from financing activities:
           Proceeds from borrowings                                                        109,432               102,025
           Repayments of debt                                                              (53,688)             (102,325)
           Cash dividends paid                                                                  (3)                  (49)


                                                                  9
4851-1563-1045.12
                       Case 3:20-bk-02387-JAF           Doc 5-1     Filed 08/12/20     Page 10 of 30



           Capital lease payments                                                        (459)             (168)
           Proceeds from exercise of stock options                                         16                —
           Repurchase of common stock                                                     (82)             (103)
             Net cash provided by (used in) financing activities                       55,216              (620)
          Net (decrease) increase in cash and cash equivalents                         (7,286)           12,884
          Cash and cash equivalents at beginning of year                                9,499             9,049
          Cash and cash equivalents at end of period                           $        2,213     $      21,933
          Supplemental disclosures of cash flow information:
           Income taxes received, net                                          $           (4)   $         (182)
           Interest paid                                                                2,323             2,587
           Accruals and accounts payable for capital expenditures                         164               414



                              2. Location of Debtors’ Operation and Whether Leased or Owned

                    The Company leases all its retail store locations, support facilities, office and certain

        equipment under operating leases. The store leases have varying terms and are generally for 10

        years with options to extend the lease term for two or more 5-year periods. Annual store rent is

        generally comprised of a fixed minimum amount plus a contingent amount based on a percentage

        of sales in excess of specified levels. Most store leases also require additional payments

        covering real estate taxes, common area costs and insurance.

                    In 2019, the Company paid approximately $99 million in rent and $37 million in CAM,

        insurance and real estate taxes.

                    Following the COVID-19 shutdown, the Company was able to negotiate with the

        substantial majority of the landlords to defer rent amounts due during the closure period to either

        a period of month(s) following the reopening of the stores, or in some cases, extending the period

        of the respective lease term by the amount of time that the stores were closed and paying rent for

        those future periods.

                    The Company operates 281 stores in the following 30 states:

          State                             Number of Stores         State                       Number of Stores
          Alabama                                          8         Missouri                                   3
          Arizona                                         10         Nevada                                     4
          Arkansas                                         3         New Jersey                                 4
          California                                      25         New Mexico                                 1
          Colorado                                         5         New York                                   3


                                                               10
4851-1563-1045.12
                       Case 3:20-bk-02387-JAF          Doc 5-1     Filed 08/12/20      Page 11 of 30



          Delaware                                        1         North Carolina                          20
          Florida                                        44         Ohio                                    11
          Georgia                                        13         Oklahoma                                 4
          Illinois                                        7         Pennsylvania                             6
          Indiana                                         7         South Carolina                          11
          Kansas                                          3         Tennessee                               13
          Kentucky                                        2         Texas                                   41
          Louisiana                                       7         Utah                                     1
          Michigan                                        4         Virginia                                13
          Mississippi                                     6         Wisconsin                                1

          .

                    The Company leases the following additional facilities:

                                    Facility                                    Location          Square Feet
          Distribution Center/Warehouse                              Lithia Springs, Georgia           342,000
          Distribution Centers:                                      Grand Prairie, Texas               99,000
                                                                     Ontario, California                91,000

                    The Company also leases a 109,000 square foot corporate headquarters in Jacksonville,

        Florida.


                                               3. Reason for Filing Chapter 11

                    The retail industry has generally experienced difficult business conditions during the past

        several years. In general, retailers have experience decreased store traffic and have lost market

        share to fast-growing e-commerce retailers. The declines in store traffic have been especially

        pertinent for apparel and accessories retailers, such as the Company, which have also

        experienced lower operating margins as a result. From 2016 through the present, the Company’s

        sales generally declined and the Company faced the difficult task of growing sales while

        significantly reducing expenses in a difficult retail environment. The on-set of the COVID-19

        pandemic, including the store closures and declined store traffic exacerbated the difficult retail

        environment.

                    The Company’s initial shut-down in March 2020 in response to the COVID-19 pandemic

        materially, adversely impacted the Company’s revenues, liquidity, results of operations and cash



                                                              11
4851-1563-1045.12
                       Case 3:20-bk-02387-JAF        Doc 5-1     Filed 08/12/20    Page 12 of 30




        flows, and its ability to pay vendors and landlords according to standard terms. The Company

        may have been able to survive following the initial reopening of the stores with the support of its

        vendors, landlords and lenders.

                    However, the July 2020 resurgence of COVID-19 caused a second major decline in

        revenues and store traffic. Other large retail bankruptcies, including Brooks Brothers, Lord &

        Taylor, Ascena (Ann Taylor), Tailored Brands (Men’s Wearhouse and Jos. A. Bank), Sur La

        Table, Lucky Brand, JC Penney, J Crew, Neiman Marcus, GNC, Stage Stores, Aldo, Pier 1,

        Tuesday Morning and RTW Retailwinds (New York & Co), caused vendors to become nervous

        and reluctant to sell new merchandise without payment in advance. The Company’s sales decline

        in July 2020 made it impossible for the Company to propose a realistic repayment plan for the

        outstanding accounts payable owed to vendors from the initial COVID-19 shut-down.

                    The Company’s updated financial projections, following the July resurgence of

        COVID-19, indicated that the Company would not have sufficient liquidity to continue operating

        the business in the ordinary course consistent with past practice.

                    The Company’s efforts to find a buyer or additional sources of financing, with the

        assistance of PJ Solomon Securities, LLC (“PJS”), a leading investment bank serving the retail

        industry, were unsuccessful following the termination of the prior merger agreement with

        Kingswood in April 2020.

                    The Company believes the immediate liquidation of the Company’s assets by a

        professional liquidation advisor under the supervision of the Bankruptcy Court is the best

        strategy to maximize value for the benefit of creditors. The Company’s current best estimate is

        that the liquidation of inventory, equipment, fixtures, leases, intellectual property and similar

        assets will produce a gross recovery in the range of approximately $250 million, which is likely



                                                           12
4851-1563-1045.12
                       Case 3:20-bk-02387-JAF            Doc 5-1      Filed 08/12/20        Page 13 of 30




        to be sufficient to pay the cost of the liquidation process and Chapter 11 administrative expenses

        and repay the secured creditors but unlikely to produce any meaningful funds for other creditors.

        Accurate financial projections are very difficult in the current COVID retail environment.

                    If Kingswood or another potential buyer steps forward with an offer to buy all or part of

        the Company as a going concern, the Debtors will pursue a sale to maximize value and preserve

        the jobs of employees, as well as a potential future tenant for landlords and a potential future

        customer for vendors. PJS has been actively marketing the Company for over two and one-half

        years and has a full data room available for potential qualified buyers.

                    The Debtors’ plan for the ultimate conclusion of the case will depend on the success of

        the process and whether a buyer emerges for a significant portion of the Company’s business as a

        going concern. If meaningful assets are not available for distribution to unsecured creditors, the

        Debtors may seek a structured dismissal or conversion to Chapter 7 as more efficient result than

        confirmation of a plan of reorganization.

                                       4. List of Officers, Directors, and Insiders

                    The following are directors of SM:

                                                     Positions with Stein Mart;
                                         Principal Occupations and Other Directorships                   Year First
                 Name                   During Past Five (5) Years; Special Experiences,             Became Director of
                  Age                                 Qualifications and Skills                         Stein Mart
          Jay Stein              Director of Stein Mart; Chairman of the Board of Stein Mart from          1968
          (74)                   1989 until June 2020; Chief Executive Officer of Stein Mart from
                                 June 2013 to March 2016, Interim Chief Executive Officer of Stein
                                 Mart from September 2011 to June 2013 and Chief Executive
                                 Officer of Stein Mart from 1990 to September 2001
          Irwin Cohen † ß ¥      Director of Stein Mart; Senior Advisor with the Peter J. Solomon          2008
          (79)                   Company, an investment banking firm, from June 2003 to
                                 retirement in October 2013; Global Managing Partner of the Retail
                                 and Consumer Products Practice of Deloitte & Touche LLP from
                                 1998 to May 2003; director of Supervalu, Inc. from June 2003
                                 through the sale of the company in October 2018




                                                                13
4851-1563-1045.12
                     Case 3:20-bk-02387-JAF              Doc 5-1       Filed 08/12/20         Page 14 of 30



                                                     Positions with Stein Mart;
                                          Principal Occupations and Other Directorships                    Year First
               Name                      During Past Five (5) Years; Special Experiences,              Became Director of
                 Age                                   Qualifications and Skills                          Stein Mart
          Thomas L. Cole ¥ †     Director of Stein Mart; Chief Administrative Officer of Macy’s,             2016
          (72)                   Inc., from February 2009 to retirement in June 2013; Vice Chair
                                 of Federated Department Stores from February 2003 to February
                                 2009; various executive positions with Federated Department
                                 Stores from 1980 to 2003; and various positions with divisions of
                                 the former Allied Stores, from 1972 to 1980. Mr. Cole serves as a
                                 Director of Beall’s Department Stores (since January 2015), and
                                 on the Fashion Advisory Board at Kent State University
          Timothy Cost ¥ ■       Director of Stein Mart; President of Jacksonville University since          2016
          (61)                   February 2013; Executive Vice President, Global Corporate
                                 Affairs, of PepsiCo, Inc. from December 2010 to January 2013;
                                 Chairman of Global Health Care of APCO Worldwide, a public
                                 affairs and communications firm, from June to November 2010;
                                 Senior Vice President, Corporate Affairs for Wyeth, a healthcare
                                 company, from February 2008 until December 2009; Executive
                                 Vice President of ARAMARK from 2003 to early 2008; and, in
                                 prior years, service in investor relations and communications roles
                                 with Pharmacia Corporation, Eastman Kodak Company and
                                 Bristol-Myers Squibb.
          Lisa Galanti ¥ ■       Director of Stein Mart; co-founder of Fitzgerald & Co. in 1983 and          2016
          (65)                   Managing Director from 1987 until her retirement in 2015.
                                 Fitzgerald & Co is a leading marketing communications and
                                 advertising agency and an Interpublic Group agency since 1998.
          D. Hunt Hawkins        Director of Stein Mart; Named Chief Executive Officer of Stein              2016
          (61)                   Mart in January 2017; promoted to Interim Chief Executive
                                 Officer and Director of Stein Mart in September 2016; President
                                 and Chief Operating Officer of Stein Mart in April 2014;
                                 Executive Vice President and Chief Operating Officer of Stein
                                 Mart in December 2011; Executive Vice President and Chief
                                 Administrative Officer of Stein Mart in October 2007; Executive
                                 Vice President of Operations of Stein Mart in September 2006;
                                 Senior Vice President, Human Resources of Stein Mart, February
                                 1994.
          MaryAnne Morin         Director of Stein Mart; President of Stein Mart since February              2018
          (57)                   2017; Chief Merchant, Executive Vice President of Lord & Taylor
                                 and Hudson’s Bay from 2015 to January 2017; Executive Vice
                                 President, Merchandising and Senior Vice President, General
                                 Merchandising Manager of Lord & Taylor and Hudson’s Bay from
                                 2009 through 2015; Merchandise Manager/Product Director for
                                 Macy’s Merchandising Group from 2007 through 2009; Managing
                                 Director for Echo Design Group/Monsac from 2002 through 2006.
          Richard L. Sisisky ■   Director of Stein Mart; President of The Shircliff & Sisisky                2003
          ß ¥ × (65)             Company, a management consulting company, since 2003;
                                 Partner, SilverSolutions Consulting, LLC, a transportation and
                                 logistics consulting firm, since 2018; President and Chief
                                 Operating Officer and director of ParkerVision, Inc. from 1998 to
                                 2003.




                                                                 14
4851-1563-1045.12
                       Case 3:20-bk-02387-JAF            Doc 5-1      Filed 08/12/20        Page 15 of 30



                                                    Positions with Stein Mart;
                                         Principal Occupations and Other Directorships                   Year First
                  Name                  During Past Five (5) Years; Special Experiences,             Became Director of
                   Age                               Qualifications and Skills                          Stein Mart
          Burton M. Tansky ■     Director of Stein Mart; Senior Advisor with Marvin Traub                  2014
          † ß ¥ (82)             Associates, a global business development and strategy consulting
                                 firm focused on working with brands, retailers, developers and
                                 related businesses, since 2017; Chief Executive Officer of the
                                 Neiman Marcus Group from 2001 to 2010; President and CEO of
                                 The Neiman Marcus Stores from 1994 to 2001; Director of the
                                 Howard Hughes Corporation and the Donald Pliner Company.
          †   Member of the Audit Committee
          ■   Member of the Compensation Committee
          ß   Member of the Corporate Governance Committee
          ×   Lead Director
          ¥   Independent Director in accordance with applicable Nasdaq rules

                    The Board of Directors of the Company (the “Board”) set its annual retainer at $36,000

        for 2019.

                    In addition to the Board’s annual retainer, the Board members receive an annual $8,000

        meeting attendance retainer, Audit Committee members receive an annual retainer of $16,000

        and all other standing committee members receive an annual retainer of $8,000. Non-committee

        members required to attend committee meetings and ad hoc committee meeting members

        continue to receive $2,000 per meeting attended.

                    In fiscal 2019, to compensate certain directors with additional responsibilities, (i) the

        Lead Director received an additional annual retainer of $40,000, (ii) the Chairperson of the Audit

        Committee received an additional annual retainer of $25,000, and (iii) the Chairperson of the

        Compensation Committee received an additional annual retainer of $25,000.

                    In response to the coronavirus (COVID-19) outbreak, the Company temporarily

        suspended the Board members’ compensation.




                                                                15
4851-1563-1045.12
                       Case 3:20-bk-02387-JAF             Doc 5-1       Filed 08/12/20            Page 16 of 30




        Director Compensation for Fiscal Year Ended February 1, 2020
                                                                                    Change in
                                                                                  Pension Value
                                                                                       and
                                                                  Non-Equity      Nonqualified
                               Fees Earned    Stock    Option    Incentive Plan     Deferred         All Other
                                or Paid in   Awards    Awards    Compensation     Compensation     Compensation
               Name (1)          Cash ($)     ($)(2)    ($)(2)        ($)          Earnings ($)        ($)(3)      Total ($)
          Jay Stein  (4)
                                $        24 $ — $ — $                        — $            — $ 137,701 $ 137,725
          Irwin Cohen              146,000         —         —               —              —             233       146,233
          Thomas L. Cole           115,000         —         —               —              —             233       115,233
          Timothy Cost              71,000         —         —               —              —             233         71,233
          Lisa Galanti              67,000         —         —               —              —             233         67,233
          Richard L. Sisisky       151,000         —         —               —              —             233       151,233
          Burton M. Tansky         114,000         —         —               —              —             233       114,233
          (1)
                   The compensation received by Hunt Hawkins, the Chief Executive Officer and director and MaryAnne
                   Morin the President and director, are shown in the Summary Compensation Table. Mr. Hawkins and Ms.
                   Morin received no additional compensation for their services as a director.
          (2)
                   During fiscal year 2019, the non-employee directors named above did not receive any share-based awards.
                   At February 1, 2020, the directors had the following stock and option awards outstanding from prior years:
                   (a) Mr. Stein: none.
                   (b) Mr. Cohen: 7,112 restricted shares and no options.
                   (c) Mr. Cole: 7,112 restricted shares and 4,000 options.
                   (d) Mr. Cost: 7,112 restricted shares and 4,000 options.
                   (e) Ms. Galanti: 7,112 restricted shares and 4,000 options.
                   (f) Mr. Sisisky: 7,112 restricted shares and no options.
                   (g) Mr. Tansky: 7,112 restricted shares and 5,748 options.
          (3)
                   Includes, for all directors, amounts paid as dividends on unvested restricted stock awards that vested
                   during the year.
          (4)
                   Mr. Stein, a former executive officer of Stein Mart, remains an employee of Stein Mart and does not
                   receive additional compensation for his services as director. Other compensation for Mr. Stein includes
                   $24 for base salary, $9,545 for an automobile allowance, $98,040 for imputed income for the value of split
                   dollar pre-retirement death benefit, and $30,091 for medical benefits not provided to non-executive
                   employees (which includes excess medical, dental and vision payments).

                    The table below summarizes the compensation paid or accrued by the Company to its

        executive officers. For fiscal 2019, the Company paid each executive officer a salary. The

        Company did not pay any equity compensation or any bonuses to executive officers in 2019,

        other than a prior contractual sign-on bonus to James B Brown.

                    In response to the COVID outbreak, the Company temporarily reduced the salaries of

        executive management by 20 percent.




                                                                  16
4851-1563-1045.12
                       Case 3:20-bk-02387-JAF                   Doc 5-1           Filed 08/12/20            Page 17 of 30




                                                  Summary Compensation Table
                                                                                                Non-Equity
                                                                            Stock     Option   Incentive Plan      All Other
           Name and Principal                                              Awards     Awards   Compensation      Compensation
               Position           Year     Salary ($)      Bonus ($)        ($)(1)      ($)         ($)              ($)(2)       Total ($)
         D. Hunt Hawkins          2019    $ 750,000 $              — $    — $             — $               — $         60,728 $ 810,728
         Chief Executive          2018      620,378                — 370,000              —                 —           44,818 1,035,196
         Officer

         MaryAnne Morin         2019         744,792         —          —         —            —          44,833      789,625
         President              2018         728,195 181,250 323,750              —            —          27,757 1,260,952
         James B. Brown         2019         400,000     50,000         —         —            —          24,862      474,862
         Executive Vice         2018          50,000     50,000 112,000           —            —             143      212,143
         President, Chief
         Financial Officer
         (1)
                  The amounts reflect the aggregate grant date fair value computed in accordance with accounting principles
                  generally accepted in the United States of America (“GAAP”) of stock awards made during the fiscal years
                  indicated. Forfeiture estimates have been disregarded in determining the amounts indicated. The grant
                  date fair value of restricted share unit awards granted in fiscal 2018 was based on the closing price of the
                  common stock on the applicable grant dates.
         (2)
                  All other compensation:

                                                                                               Dividends
                                                                                                Paid on            Company
                                                          Perquisites and       Termination    Restricted        Contributions
                                                          Other Personal         Payments        Stock          to 401(k) Plans
                      Name                 Year           Benefits ($)(a)(b)        ($)        Awards ($)             ($)         Total ($)
          D. Hunt Hawkins                    2019       $      57,928 $          — $            — $           2,800 $ 60,728
          MaryAnne Morin                     2019              42,561             —             —             2,272      44,833
          James B. Brown                     2019              24,529             —             —               333      24,862
                     (a)
                               Perquisites and other personal benefits consist of automobile allowances; medical benefits not
                               provided to non-executive employees (includes excess medical, dental and vision payments);
                               medical administration and reinsurance cost-plus long-term disability and group life premiums;
                               and a moving reimbursement for Mr. Brown. Perquisites and other personal benefits include
                               $43,015 and $27,648 in excess medical benefits for Mr. Hawkins and Ms. Morin, respectively.
                               No single other item exceeds the greater of $25,000 or 10% of the aggregate value of all
                               perquisites and other personal benefits received by any of the named executive officers.
                     (b)
                               All perquisites and other personal benefits are valued on the basis of the aggregate incremental
                               cost to us.
          (3)
                     Mr. Brown was named Chief Financial Officer effective December 17, 2018. Mr. Brown’s base salary
                     for 2018 was $400,000 commencing on his start date of December 17, 2018, of which Mr. Brown was
                     paid $50,000 in fiscal 2018. In addition, Mr. Brown received a sign-on bonus of $100,000, with $50,000
                     paid in fiscal 2018 and $50,000 paid in fiscal 2019.

                    The following are the Debtors’ other executive officers.

                             NAME                       TITLE
                             Steve Horowitz             SVP, Strategy & Development
                             Chantelle Quick            SVP, Controller
                             Robert Devine              SVP, Chief Legal Officer


                                                                           17
4851-1563-1045.12
                       Case 3:20-bk-02387-JAF         Doc 5-1     Filed 08/12/20     Page 18 of 30



                                                SVP, Planning, Allocation & E-
                           Nick Swetonic        commerce
                           Glori Katz           SVP, Marketing & Advertising
                           John Hegedus         SVP, Stores
                           Nadine Rauer         SVP, GMM, Ladies & Kids

                                           5. Debtors’ Annual Gross Revenues

                    Debtors’ total annual revenue for the year ended February 1, 2020 was $1.236 billion.

        Debtors’ total revenue during the 13 weeks ending May 2, 2020 was $138,182,000. In

        comparison, the Debtors’ total revenue during the 13 weeks ending May 4, 2019, was

        $319,382,000.

                                        6. Amounts Owed to Various Creditors

                    The Debtors estimate their total liabilities to be $770,503,000 as of July 4, 2020 (June

        month end), which includes operating lease liabilities of $413,432,000. The most recent internal,

        unaudited month-end balance sheet, as of July 4, 2020 is set forth below (in thousands):




                                                            18
4851-1563-1045.12
                      Case 3:20-bk-02387-JAF         Doc 5-1      Filed 08/12/20    Page 19 of 30




                                                                                          Unaudited
                    ASSETS                                                                 7/4/2020
                    Current assets:
                        Cash and cash equivalents                                         $    21,373
                        Inventories                                                           207,694
                        Prepaid expenses and other current assets                              25,375
                               Total current assets                                           254,442

                    Property and equipment, net                                              88,056
                    Operating lease assets                                                  357,436
                    Other assets                                                             23,528
                              Total assets                                                $ 723,462

                    LIABILITIES AND SHAREHOLDERS' (DEFICIT) EQUITY
                    Current liabilities:
                        Accounts payable                                                  $    97,596
                        Current portion of debt                                               143,869
                        Current portion of operating lease liabilities                         97,952
                        Accrued expenses and other current liabilities                         76,516
                               Total current liabilities                                      415,933

                    Long-term debt                                                              9,415
                    Noncurrent operating lease liabilities                                    315,480
                    Other liabilities                                                          29,675
                               Total liabilities                                              770,503

                    Shareholders' (deficit) equity:
                        Common stock                                                            485
                        Additional paid-in capital                                           61,930
                        Retained deficit                                                   (109,673)
                        Accumulated other comprehensive income                                  217
                              Total shareholders' (deficit) equity                          (47,041)
                              Total liabilites and shareholders' (deficit) equity         $ 723,462

        Accrued Expenses and Other Current Liabilities

                    The following table sets forth the major components of accrued expenses and other

        current liabilities (in thousands):




                                                             19
4851-1563-1045.12
                       Case 3:20-bk-02387-JAF             Doc 5-1       Filed 08/12/20        Page 20 of 30



                                                                        May 2, 2020      February 1, 2020     May 4, 2019
          Property taxes                                                $ 20,479          $     20,532        $    18,557
          Unredeemed gift and merchandise return cards                    10,154                11,488              9,631
          Compensation and employee benefits                               6,046                 7,448              6,691
          Accrued vacation                                                 2,546                 3,909              4,316
          Other                                                           27,203                36,854             44,923
             Accrued expenses and other current liabilities             $ 66,428          $     80,231        $    84,118

        Trade Accounts Payable – Vendors

                    As of July 4, 2020, the Company owed approximately $95 million to vendors for

        merchandise.

        Gift Cards

                    As of July 4, 2020, the Company’s gross liability for gift cards, without reduction for

        breakage or offset, was approximately $35 million.

        Dividends

                    On May 17, 2017, the Company suspended its quarterly dividend and has not paid a

        dividend thereafter.

        Debt

                    The following table sets forth the Company’s debt (in thousands):

                                                                May 2, 2020        February 1, 2020         May 4, 2019
          Revolving credit facility                         $       152,000       $      107,100       $          118,800
          Term loan                                                  35,000               35,000                   35,000
          Promissory notes                                           10,844                   —                        —
          Total debt                                                197,844              142,100                  153,800
          Current portion (1)                                      (197,228)                  —                        —
          Debt issuance costs                                          (616)                (662)                    (801)
          Long-term debt                                    $            —        $      141,438       $          152,999
          (1)
                     Due to the uncertainties concerning the Company’s future liquidity and on-going covenant compliance as
                     a result of the impact of the COVID-19 pandemic on the Company’s business, the amount outstanding
                     under the Wells Fargo Revolving Credit Facility and Gordon Brothers Term Loan are classified as a
                     current liability in the consolidated balance sheet as of May 2, 2020. The Promissory Notes are also
                     considered current liabilities.




                                                                  20
4851-1563-1045.12
                       Case 3:20-bk-02387-JAF         Doc 5-1    Filed 08/12/20     Page 21 of 30




        Wells Fargo Revolving Credit Facility

                    The Company borrows from Wells Fargo Bank pursuant to a $240.0 million senior

        secured revolving credit facility. The maximum amount available for borrowings under this

        facility, or the Loan Cap, is the lesser of $240.0 million or the borrowing base. The borrowing

        base is an amount equal to (i) ninety percent (90%) of eligible credit card receivables, plus (ii)

        ninety-five percent (95%) of the estimated recovery percentage in going-out-of-business sale

        multiplied by the cost of eligible inventory, net of inventory reserves, minus (iii) any availability

        reserves. As a result of a Fifth Amendment to the Credit Agreement executed June 11, 2020, the

        Company is required at all times to maintain excess availability under this facility of not less

        than $7.5 million.

                    The interest rate is floating and determined by a complex formula. Generally speaking,

        immediately prior to the petition, the interest rate was either (i) 2.25% plus Adjusted LIBOR or

        (ii) 1.25% plus the Base Rate.

                    As of the petition date, the Company owed approximately $84 million to Wells Fargo

        under the revolving credit facility.

                    Pursuant to the loan terms, all of the Company’s cash receipts are swept daily to repay

        borrowings from Wells Fargo under the facility.

                    Wells Fargo has a first lien on substantially all the Company’s personal property.

                    Wells Fargo and the Company have entered into an understanding that Wells Fargo will

        permit the Debtors’ use of certain cash collateral pursuant to an approved budget to provide

        funds for the Chapter 11 liquidation.

        Term Loan

                    The Company has a $35 million secured term loan from Gordon Brothers Finance

        Company. The term loan is secured by a second lien security interest (subordinate only to the

                                                            21
4851-1563-1045.12
                       Case 3:20-bk-02387-JAF        Doc 5-1     Filed 08/12/20    Page 22 of 30




        liens in favor of Wells Fargo securing the revolving credit facility) on all assets securing the

        revolving loan (which consist of substantially all personal property), except furniture, fixtures

        and equipment and intellectual property, upon which Gordon Brothers has a first lien security

        interest.

                    The interest rate on the term loan is floating and determined by a complex formula.

        Generally speaking, immediately prior to the petition, the interest rate was 8.25% plus LIBOR

        (not less than 1.5%).

                    As of the petition date, approximately $35 million is owed to Gordon Brothers under the

        term loan.

        Promissory Notes

                    The Company has borrowed approximately $9.9 million from Sun Bank, which is

        secured by the cash surrender value of the life insurance policies which are held by the Trustee

        for a Rabbi Trust related to the Company’s executive deferred compensation plans at a rate of

        3.56 percent per annum. At May 2, 2020, the cash surrender value of the life insurance policies

        was approximately $11.1 million. The entire unpaid principal and accrued interest balance is due

        and payable on or before September 30, 2020.

                    On April 6, 2020, the Company executed a promissory note to borrow $1.0 million for

        property insurance premiums through Bank Direct Capital Finance at a rate of 4.25 percent per

        annum. The entire unpaid principal and accrued interest balance is due and payable on or before

        February 1, 2021.

                    On July 9, 2020, the Company executed a promissory note to borrow $1.9 million for

        various insurance premiums through Bank Direct Capital Finance at a rate of 4.25 percent per

        annum. The entire unpaid principal and accrued interest balance is due and payable on or before

        March 1, 2021.

                                                           22
4851-1563-1045.12
                       Case 3:20-bk-02387-JAF        Doc 5-1    Filed 08/12/20     Page 23 of 30




        U.S. Small Business Administration Loan

                    On June 23, 2020, the Company entered into an agreement to receive a U.S. Small

        Business Administration Loan (“SBA Loan”) from Harvest Small Business Finance, LLC related

        to the COVID-19 pandemic in the amount of $10 million, which the Company received on June

        30, 2020. The SBA Loan has a fixed interest rate of 1.00 percent per annum and a maturity date

        five years from the date on which the Company applies for loan forgiveness under section 1106

        of the Coronavirus Aid, Relief, and Economic Security Act (“CARES Act”). Pursuant to the

        terms of the SBA Loan, the Company may apply for forgiveness of the amount due on the SBA

        Loan in accordance with the requirements of the Paycheck Protection Program, including the

        provisions of Section 1106 of the CARES Act.

        Capital Leases

                    Stein Mart has entered into two separate finance agreements for Light-Emitting Diode

        (“LED”) lighting in certain of its stores. Depending on the scope of the lighting remodel, the

        leased lighting equipment has a useful life of five years or ten years.

                    The Company also has entered into capital leases of networking and telephone

        equipment.

        Off-Balance Sheet Arrangements

                    The Company has outstanding standby letters of credit totaling approximately $10

        million securing certain insurance programs.

                                         7. Debtors’ Current and Fixed Assets

                    The Company estimates its total assets to be $ 723,462,000 as of July 4, 2020 (June

        month end), which includes operating lease assets of $357,436,000. Please see the recent balance

        sheet included in Section 6 above.



                                                           23
4851-1563-1045.12
                       Case 3:20-bk-02387-JAF        Doc 5-1       Filed 08/12/20     Page 24 of 30




        Property and Equipment, Net

                    The following table sets forth property and equipment, net (in thousands):

                                                                 May 2, 2020   February 1, 2020       May 4, 2019
          Fixtures, equipment and software                   $  243,867        $  245,034         $  239,522
          Leasehold improvements                                129,562           132,772            130,575
             Total                                              373,429           377,806            370,097
          Accumulated depreciation and amortization            (282,414)         (275,913)          (255,845)
             Property and equipment, net                     $   91,015        $ 101,893          $ 114,252

                8. Number of Employees and Gross Amount of Wages Owed As of the Petition

                    On August 1, 2020, the Company had approximately 7,950 employees.

                    On August, 11, 2020, the day prior to the filing of the Petition, the Company delivered

        Warn Act Closing Notices to the employees in the Jacksonville office and Atlanta distribution

        center and the Company terminated most employees involved in the merchandise buying and

        other employees considered nonessential for the liquidation of the Company.

                                     9. Debtors’ Payroll and Sales Tax Obligation

                    As of July 4, 2020, the Debtors owed approximately $4,039,035 in state sales tax and

        approximately $1,501,523 in payroll taxes.

                                             Anticipated Emergency Relief

                    The Debtors have filed the following emergency motions on the first day of the case:

             1. Debtors’ Emergency Motion Pursuant To Fed. R. Bankr. P. 1015(B) for Entry of Order
                Directing Joint Administration of Related Chapter 11 Cases and Request For Emergency
                Hearing

             2. Debtors’ Emergency Motion for Entry of Interim and Final Orders (I) Authorizing Use of
                Cash Collateral and Affording Adequate Protection; (II) Modifying Automatic Stay;
                (III) Scheduling a Final Hearing; and (IV) Granting Related Relief

             3. Debtors’ Emergency Motion Pursuant to 11 U.S.C. §§ 105(A) And 363 For Entry Of
                Interim and Final Orders (I) Approving Cash Management System, (II) Authorizing the
                Debtors to Continue Using Existing Bank Accounts and Business Forms and
                (III) Authorizing the Debtors to Continue Intercompany Transactions



                                                            24
4851-1563-1045.12
                    Case 3:20-bk-02387-JAF       Doc 5-1     Filed 08/12/20    Page 25 of 30




             4. Debtors’ Emergency Motion Pursuant to 11 U.S.C. §§ 105(A) and 521, and Fed. R.
                Bankr. P. 1007(A) and 2002(A) and (F), for Entry of an Order Authorizing the Debtors to
                (A) Prepare a List of Creditors in Lieu of a Formatted Mailing Matrix, (B) File a
                Consolidated List of the Debtors’ 20 Largest Unsecured Creditors, (C) Mail Initial
                Notices and (D) Waiving the Requirement to File a List of Equity Security Holders

             5. Debtors’ Emergency Motion for Entry of Interim and Final Orders (I) Authorizing the
                Debtors to Assume the Consultant Agreement, (II) Approving Procedures for Store
                Closing Sales, and (III) Approving the Implementation of Customary Store Bonus
                Program and Payments to Non-Insiders Thereunder

             6. Debtors’ Emergency Motion Pursuant to 11 U.S.C. §§ 105(A), 363(B), 365 and 507(A)
                for Interim and Final Authority to (I) Maintain and Administer Pre-Petition Customer
                Programs, Promotions, and Practices, (II) Pay and Honor Related Pre-Petition
                Obligations, and (III) Direct the Credit Card Processors to Honor the Debtors’ Credit
                Card Processing Agreement Pending its Assumption or Rejection

             7. Debtors’ Emergency Motion Pursuant to 11 U.S.C. §§ 105(A) and 521(A) and Fed. R.
                Bankr. P. 1007(C) for Entry of an Order Extending Time to File Their Schedules of
                Assets and Liabilities and Statements of Financial Affairs

             8. Debtors’ Emergency Motion Pursuant to 11 U.S.C. §§ 105(A), 363(B), and 503(B) for
                Interim And Final Authority to (I) Maintain, Renew, and Continue Their Insurance
                Policies and Programs and (II) Honor All Insurance Obligations

             9. Debtors’ Emergency Motion to Establish Procedures to Permit Monthly Payment of
                Interim Fee Applications of Chapter 11 Professionals

             10. Debtors’ Emergency Motion for Entry of an Order Authorizing and Approving
                 Procedures for Rejection of Executory Contracts and Unexpired Leases

             11. Debtors’ Emergency Motion to Establish Procedures to Permit Monthly Payment of
                 Interim Fee Applications of Chapter 11 Professionals

             12. Emergency Motion of Debtors for Entry of Order (I) Authorizing Debtors to Redact
                 Certain Personal Identification Information in Creditor List and Certain Other Documents
                 and (II) Granting Related Relief

             13. Debtors’ Emergency Motion Pursuant to 11 U.S.C. §§ 105 and 363 for Interim and Final
                 Orders Authorizing the Debtors to Pay Pre-Petition Shipping Charges in the Ordinary
                 Course of Business

             14. Debtors’ Emergency Motion Pursuant to 11 U.S.C. §§ 105(A), 363, and 507(A) for
                 Interim and Final Authority to (I) Pay Certain Pre-Petition Wages and Reimbursable
                 Employee Expenses, (II) Pay and Honor Employee Medical and Other Benefits, and
                 (III) Continue Employee Benefits Programs, and for Related Relief


                                                        25
4851-1563-1045.12
                       Case 3:20-bk-02387-JAF         Doc 5-1    Filed 08/12/20     Page 26 of 30




             15. Debtors’ Emergency Motion Pursuant to 11 U.S.C. §§ 105(A), 363(B), 507(A), and 541
                 for Entry of an Order Authorizing, but not Directing, the Debtors to Pay Certain Pre-
                 Petition Taxes and Fees

             16. Debtors’ Emergency Motion Pursuant to 11 U.S.C. §§ 105(A) and 366 for an Order
                 (I) Approving Debtors’ Proposed Form of Adequate Assurance of Payment to Utility
                 Providers, (II) Establishing Procedures for Determining Adequate Assurance of Payment
                 for Future Utility Services, and (III) Prohibiting Utility Providers from Altering,
                 Refusing, or Discontinuing Utility Service

             17. Emergency Motion of Debtors Pursuant to 11 U.S.C. §§ 105(A), 327 and 330 for
                 Authority to Employ Professionals Used in the Ordinary Course of Business

                                              Debtors’ Strategic Objective

                    The Debtors intend to promptly liquidate their assets through a series of going out of

        business sales conducted by a contractual joint venture comprised of Hilco Merchant Resources,

        LLC, Gordon Brothers Retail Partners, LLC, Great American Group, LLC, Tiger Capital Group,

        LLC, SB360 Capital Partners, LLC ( the “Hilco JV”), as a fee-based consultant.

                    Prior to bankruptcy, the Company, acting with the assistance of Clear Thinking Group

        (“CTG”), its financial advisor, solicited proposals from five nationally recognized liquidation

        consultants. The Debtor initially received two proposals. The first proposal was from SB 360

        Capital Partners, LLC and the second was from a Hilco lead joint venture that did not include SB

        360. CTG sought to negotiate improvements to the two proposals and after final negotiations in

        consultation with the Debtors believed the proposals to be very similar. SB 360 subsequently

        joined the Hilco JV.

                    The Debtors are of the view that in the current environment, where numerous large

        retailers are being simultaneously liquidated, joint venture liquidation bids are common because

        a single liquidation firm may not have the resources to staff and manage the entire project. The

        Debtors through consultation with their advisors believe that the liquidation companies

        comprising the Hilco JV are respected and experienced in the industry and the Hilco JV has the

                                                            26
4851-1563-1045.12
                       Case 3:20-bk-02387-JAF         Doc 5-1     Filed 08/12/20     Page 27 of 30




        ability to successfully execute the assignment. The Debtors in consultation with their advisors

        believe that the terms and fees of the contract with the Hilco JV are fair and reasonable to the

        Company and are consistent with current market terms for this type project.

                    The Company’s agreement with the Hilco JV was the product of arms-length bargaining.

        Wells Fargo, the largest asset based lender to national retailers, through its counsel, participated

        in the negotiation of the contract. Wells Fargo supports the contract.

                    The Company requires an advisor, like the Hilco JV, to assist with the liquidation

        process. The firms comprising the Hilco JV have played major roles in the liquidation of

        numerous large retailers in Chapter 11.

                    The Debtors, with the assistance of the Hilco JV, started the store closing sale process

        prior to bankruptcy. All signs are prepositioned at the stores to formally announce the sale and

        the Hilco JV has deployed personnel to the stores. The Debtors desire to continue the sale

        process and place going-out-of-business signage in the stores with the Court’s approval so as to

        take advantage of the inherent increase in customer traffic and sales during the weekend.

        Obtaining authorization to continue the sale on Friday August 14, 2020 while permitting the use

        of going out of business signage will permit the Debtors to maximize the potential sales that

        weekend and gives the Debtors a better chance of being able to successfully operate while using

        cash collateral.

                    The Debtors will seek to sell leases and intellectual property. However, substantial doubt

        exists as to whether any buyers will be found for leases given the current depressed condition of

        the retail real estate market. The Debtors do not anticipate the sale of intellectual property will

        produce substantial value.




                                                            27
4851-1563-1045.12
                       Case 3:20-bk-02387-JAF        Doc 5-1     Filed 08/12/20    Page 28 of 30




                    The Company’s current best estimate is that the liquidation of inventory, equipment,

        fixtures, leases, intellectual property and similar assets will produce a gross recovery in the range

        of approximately $250 million, which is likely to be sufficient to pay the cost of the liquidation

        process and Chapter 11 administrative expenses and repay secured creditors but unlikely to

        produce any meaningful funds for other creditors. Accurate financial projections are very

        difficult in the current COVID retail environment.

                    The Company, with extensive support from CTG, has developed a detailed 13 week cash

        forecast and budget for the liquidation process. Wells Fargo and Gordon Brothers have reviewed

        the budget and discussed it with CTG and the Company on multiple occasions. This budget

        serves as the basis for the budget in the Cash Collateral Order. The Company believes that the

        budget is reasonable and will be sufficient to pay all the costs of liquidation and all the

        administrative expenses of the Chapter 11 case. However, the economic conditions resulting

        from the on-going COVID-19 resurgence and the unpredictable nature of a bankruptcy

        proceedings make accurate financial projections difficult.

                    The Debtors believe the sale of the Company as a going concern is not a realistic

        possibility under present conditions. PJS has been actively marketing the Company for over two

        and one-half years. On January 29, 2018, the Company issued a press release announcing that a

        Special Committee of the Board had engaged PJS as its financial advisor in connection with the

        Special Committee’s work to identify and explore all potential strategic alternatives available to

        the Company, including a potential sale of the Company. During early 2018, PJS conducted a

        sale process and contacted 15 parties, which included a mix of both strategic companies and

        financial sponsors, and responded to four inbound queries without finding an acceptable buyer.




                                                            28
4851-1563-1045.12
                       Case 3:20-bk-02387-JAF        Doc 5-1     Filed 08/12/20     Page 29 of 30




                    On January 4, 2019, all the independent members of the Board met with PJS to discuss

        whether the opportunity existed to sell the Company. PJS reported that private equity firms were

        generally no longer investing in the retail sector and that with respect to strategic investors, the

        situation was dependent on the retailer having a compelling strategic rationale and sufficient

        financial flexibility. PJs reported that several of the strategic buyer contacted the prior year had

        experienced stock declines and deterioration in their own financial performance, which would

        make it difficult for them to pursue a transaction. The consensus of the board and advisors was

        that renewing the sale process at that time would not be worth the effort.

                    In the spring of 2019, at the Special Committee’s request, PJS contacted 71 potential

        strategic and financial buyers as part of the sale process that ultimately resulted in the

        Kingswood merger agreement.

                    Since the termination of the Kingswood merger, PJS has spoken with 13 parties, six of

        whom were involved in the 2019 sale process. Two parties have conducted due diligence. One

        party subsequently advised the Company that it was not interested in pursuing an acquisition.

        The remaining party has investigated the acquisition in bankruptcy of a rightsized store base but

        no offer has been made. PJS has a full data room available for potential qualified buyers to

        conduct due diligence. If a buyer emerges, the Debtor intends to engage PJS to assist with the

        sale process.

                    The Debtors’ plan for the ultimate conclusion of the Chapter 11 case will depend on the

        success of the process and whether a buyer emerges for a significant portion of the Company’s

        business as a going concern. If meaningful assets are not available for distribution to unsecured

        creditors, the Debtors may seek a structured dismissal or conversion to Chapter 7 as a more

        efficient result than confirmation of a plan of reorganization.



                                                            29
4851-1563-1045.12
                    Case 3:20-bk-02387-JAF   Doc 5-1     Filed 08/12/20    Page 30 of 30




        Dated: August 12, 2020

                                                Respectfully submitted,
                                                FOLEY & LARDNER LLP

                                                       /s/ Gardner F. Davis
                                                      Gardner F. Davis (FL 0471712)
                                                           Telephone: 904.359.8726
                                                           Email: gdavis@foley.com
                                                      John J. Wolfel (FL 30664)
                                                           Telephone: 904.359.8778
                                                           Email: jwolfel@foley.com
                                                      Neda A. Sharifi (FL 112172)
                                                           Telephone: 904.359.8719
                                                           Email: nsharifi@foley.com
                                                      Richard E. Guyer (FL 1004150)
                                                           Telephone: 904.633.8902
                                                           Email: rguyer@foley.com
                                                      One Independent Drive, Suite 1300
                                                      Jacksonville, FL 32202-5017
                                                and
                                                      Mark J. Wolfson (FL 0352756)
                                                      Foley & Lardner LLP
                                                      100 N Tampa St Suite 2700
                                                      Tampa, FL 33602
                                                      Telephone: 813.225.4119
                                                      Email: mwolfson@foley.com
                                                and
                                                      Marcus Helt (TX 24052187)
                                                      Foley & Lardner LLP
                                                      2021 McKinney Avenue, Suite 1600
                                                      Dallas, TX 75201
                                                      Telephone: 214.999.4526
                                                      Email: mhelt@foley.com
                                                      Pro hac vice admission pending

                                                Proposed Counsel for Debtors
                                                and Debtors in Possession




                                                  30
4851-1563-1045.12
